DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: control module in claims 1, 11 and 13-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 14 is objected to because of the following informalities:  “…the switching device is permanently set so that each of the one or more medical devices always receive the same hospital location information”. The limitation following the phrase ‘so that’ is an unexpected result.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7, 11-13, 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Heath et al. (US 2010/0246439 A1) in view of Kim et al. (US 11,178,522 B2), and further in view of Cannell et al. (US 2019/0327161 A1).
Regarding claim 1 and 19, Heath discloses a switching device (120) for coupling a network (130) and a device (110), the switching device (120) comprising: a first interface (325) for communication with the network (fig. 3); a second interface (e.g. 122) for the communication with the medical device (figs. 1 and 3); and a control module (124 or 330) configured: to control the first interface and the second interface (paragraph [0041]-[0043]; and so on); to switch data packets between the network and the device via the first and second interfaces (fig. 1; paragraph [0026]; and etc.); to send location information of the switching device to the device (fig. 1; paragraph [0016]; [0043]-[0044]; [0048]; and so on, illustrating the transmission control information); to switch the data packets according to a permanently predefined switching instruction (paragraph [0026]-[0028]; [0018]; [0040]-[0043]; and etc., switching packets according to the switching information or instruction in the switching device); to communicate via the first and second interfaces on a first protocol layer or on a second protocol layer or on both a first protocol layer or on a second protocol layer (figs. 1, 3-5; paragraph [0037]-[0039]; [0041]; [0043]-[0045]; [0051]-[0052], explaining transmitting and receiving view one or more protocols such as layer 2 and 3); and to communicate the location information of the switching device on the first protocol layer or on the second protocol layer or on both the first protocol layer or on the second protocol layer (figs. 1, 3-5; paragraph [0037]-[0039]; [0041]; [0043]-[0045]; [0051]-[0052], describing the communication of location information through the at least one of protocol layers).
Heath doesn’t explicitly disclose the device is a medical device, sending of the location is at regular intervals, and the location information of the switch device is hospital location information.
Kim teaches the device is a medical device (col. 5, lines 40-49), and sending of the location is at regular intervals (col. 41, lines 8-19).
Kim doesn’t teach the location information of the switch device is hospital location information.
Cannell teaches the location information of the switch device is hospital location information (paragraph [0115]-[0116]; [0119]-[0121]; [0123]-[0129]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the device is a medical device, sending of the location is at regular intervals, and the location information of the switch device is hospital location information as taught by Kim and Cannell into Heath in order to improve quality of service and to reduce dropping of data packets, and to improve emergency speed and/or rate.
Regarding claim 11, the claim includes features identical to the subject matter mentioned in the rejection to claim 1 except that a network access point comprising a switching device, and the rejection to claim 1 is applied hereto. However, Heath discloses a network access point comprising a switching device (paragraph [0033]; [0004]).
Regarding claim 13, the claim includes features identical to the subject matter mentioned in the rejection to claim 1. The claim is a mere reformulation of claim 1 in order to define the corresponding system, and the rejection to claim 1 is applied hereto.
Regarding claim 2, Heath discloses the control module is configured to make the switching device appear to be transparent in relation to the network (paragraph [0038]; [0047]; [0054]).
Regarding claim 3, the modified communication of Heath discloses wherein the control module is configured to communicate the location information of the switching device as control information of a protocol on the first protocol layer and/or on the second protocol layer (figs. 1, 3-5; paragraph [0037]-[0039]; [0041]; [0043]-[0045]; [0051]-[0052]).
The modified communication of Heath doesn’t explicitly disclose the location information of the switch device is hospital location information, and the hospital location information comprising one or more of ward  number, a room number and a bed number.
Cannell teaches the location information of the switch device is hospital location information (paragraph [0115]-[0116]; [0119]-[0121]; [0123]-[0129]), and the hospital location information comprising one or more of ward  number, a room number and a bed number (paragraph [0022]; [0024]; [0085]; [0087]-[0090]; [0092]; [0095]; [0104]; [0109]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the location information of the switch device is hospital location information, and the hospital location information comprising one or more of ward  number, a room number and a bed number as taught by Cannell into the modified communication of Heath in order to improve emergency speed and/or rate.
Regarding claim 4 and 15, the modified communication of Heath discloses wherein the control module is configured to communicate the location information via a Link Layer Discovery Protocol (LLDP) to the medical device (paragraph [0039]; [0041]; [0051]-[0052]).
The modified communication of Heath doesn’t explicitly disclose the location information of the switch device is hospital location information.
Cannell teaches the location information of the switch device is hospital location information (paragraph [0115]-[0116]; [0119]-[0121]; [0123]-[0129]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the location information of the switch device is hospital location information as taught by Cannell into the modified communication of Heath in order to improve emergency speed and/or rate.
Regarding claim 5, Heath discloses wherein the first interface is configured for the communication with a network access point (paragraph [0033]; [0004]).
Regarding claim 6 and 16, Heath discloses wherein the control module is configured to switch the data packets without managing an internet protocol address (IP address), or a media access control address (MAC address) (paragraph [0025]; [0017]-[0018]; [0044]).
Regarding claim 6, Heath discloses wherein the control module is configured to receive the location information via a third interface (figs. 1 and 5).
Regarding claim 7, the modified communication of Heath discloses the control module is configured to receive location information via a third interface (e.g. fig. 3).
The modified communication of Heath doesn’t explicitly disclose the location information of the switch device is hospital location information.
Cannell teaches the location information of the switch device is hospital location information (paragraph [0115]-[0116]; [0119]-[0121]; [0123]-[0129]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the location information of the switch device is hospital location information as taught by Cannell into the modified communication of Heath in order to improve emergency speed and/or rate.
Regarding claim 12, the modified communication of Heath discloses the switching device is permanently integrated into the network access point (paragraph [0033]; [0004]). 
The modified communication of Heath doesn’t explicitly disclose the hospital location information comprising one or more of ward  number, a room number and a bed number.
Cannell teaches the hospital location information comprising one or more of ward  number, a room number and a bed number (paragraph [0022]; [0024]; [0085]; [0087]-[0090]; [0092]; [0095]; [0104]; [0109]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the location information of the switch device is hospital location information, and the hospital location information comprising one or more of ward  number, a room number and a bed number as taught by Cannell into the modified communication of Heath in order to improve emergency speed and/or rate.
Regarding claim 20, Heath further discloses comprising providing a computer program with a program code for carrying out at least some of the process steps with the program code executed on a computer, on a processor or on a programmable hardware component (paragraph [0019]; [0037]; [0045]; [0059]-[0060]).
Claim 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Heath in view of Kim, and further in view of Levin et al. (US 8,255,585 B2).
Regarding claim 8-9 and 17-18, as applied above, Heath discloses a switching device and interfaces. However, Heath doesn’t disclose wherein the third interface is a universal serial bus interface (USB interface), a power supply comprised by one or more of network, the medical device or a battery.
Levin teaches wherein the third interface is a universal serial bus interface (USB interface), a power supply comprised by one or more of network,, the medical device or a battery (e.g. please read col. 1, lines 32-67; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a switching device and interfaces. However, Heath doesn’t disclose wherein the third interface is a universal serial bus interface (USB interface), a power supply comprised by one or more of network,, the medical device or a battery as taught by Levin into Heath in view of Kim in order to reduce electrical fault.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Heath in view of Kim, and further in view of Dicks et al. (US 9,543,920 B2).
Regarding claim 10, as applied above, Heath discloses switching device. However, Heath doesn’t disclose a power supply of the switching device comprises a battery.
Dicks teaches a power supply of the switching device comprises a battery (col. 8, line 20-23; col. 19, lines 4-9; and etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a power supply of the switching device comprises a battery as taught by Levin into Heath in view of Kim in order to improve safety and to reduce power consumption.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209. The examiner can normally be reached M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIBROM T HAILU/Primary Examiner, Art Unit 2461